Appeal from a judgment of the Supreme Court (McNamara, J.), entered June 27, 2008 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this proceeding challenging a tier III disciplinary determination finding him guilty of a false alarm. The Attorney General advises this Court that the administrative determination at issue has been reversed *1096and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has received all the relief to which he is entitled and this matter is therefore dismissed as moot (see Matter of Hart v Fischer, 60 AD3d 1226 [2009]; Matter of York v Fischer, 55 AD3d 1096 [2008]).
Peters, J.E, Spain, Lahtinen, Kavanagh and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.